         CASE 0:19-cv-02727-WMW-LIB Doc. 57 Filed 03/08/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Martin Gisairo, individually and on behalf of         Civil Case No. 19-cv-2727 (WMW/LIB)
 all others similarly situated,

               Plaintiff,
                                                   ORDER APPROVING STIPULATION
 v.                                                REGARDING EXTENSION OF TIME
                                                     TO ANSWER OR OTHERWISE
 Lenovo (United States) Inc.,                               RESPOND

               Defendant.


       On March 5, 2021, the parties filed a Stipulation Regarding an Extension of Time to

Answer or Otherwise Respond [Docket No. 54], and a letter on behalf of all parties seeking an

extension of pretrial scheduling submissions [Docket No. 56] in order to allow for the parties to

pursue independent settlement discussions. Based upon review of the files and for good cause

shown, IT IS HEREBY ORDERED that:

       1. The parties Stipulation Regarding an Extension of Time to Answer or Otherwise

           Respond [Docket No. 54] is APPROVED;

       2. The parties shall file their Stipulation to Amend Complaint on CM/ECF by no later

           than June 7, 2021;

       3. The Defendant shall file their Answer to the resulting stipulated Amended Complaint

           by no later than July 12, 2021;

       4. All dates and deadlines in the Amended Pretrial Scheduling Order [Docket No. 51] are

           CONTINUED SINE DIE; and

       5. A Second Amended Pretrial Scheduling Notice and Order shall be issued.



DATED: March 8, 2021                                s/Leo I. Brisbois
                                                    Hon. Leo I. Brisbois
                                                    U.S. MAGISTRATE JUDGE
